•.
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagel of 1



                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                v.                               (For Offenses Committed On or After November 1, 1987)


                       Alejo Morales-De Los Santos                               Case Number: 3:20-mj-20540

                                                                                 Debra Ann Dilorio
                                                                                 Deen
                                                                                  ifi. dant's Attorney
                                                                                                               ·-
     REGISTRATION NO. 9489 8298                                                                                F!ll-""D
                                                                                                               u '·,' :.·.·-''
                                                                                                                       i""

     THE DEFENDANT:
      0 pleaded guilty to count( s) I of Complaint                                                               MAR O9 2020
      •    was found guilty to count( s)                                                ,..,, r:.~iw~ US [\IS l HIGT COURT
                                                                                   SOUTHEHi ~ DISl Hli...:. ·1 1.J - ,.;,11.. 1
           after a plea of not guilty.                                             BY                                         DEPUTY
           Accordingly, the defendantis ad'ud
                                          J ged guilty of such count(s), which inVuJ ve ,ue IOIJOW!Ilg onense (s) :
     Title & Section                        Nature of Offense                                                       Count Number(s)
     8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                             I
      •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of: .
                                            :

                                    •
                                        (

                                                TIME SERVED                   D _ _ _ _ _ _ _ _ _ days

      0 Assessment: $10 WAIVED                        0 Fine: WAIVED
      0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Monday, March 9, 2020




     Received      - ---~-'----
                   DUSM

                                                                               UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                    3:20-mj-20540
